     Case 4:21-cv-00651-O Document 11 Filed 05/18/21                   Page 1 of 18 PageID 479



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

    GREER’S RANCH CAFÉ et al.,                       §
                                                     §
         Plaintiffs,                                 §
                                                     §
    v.                                               §    Civil Action No. 4:21-cv-00651-O
                                                     §
    ISABELLA CASILLAS GUZMAN, in                     §
    her official capacity as administrator of the    §
    Small Business Administration and United         §
    States Small Business Administration,            §
                                                     §
         Defendants.                                 §

                                                ORDER

            Before the Court are Plaintiffs’ Motion for Temporary Restraining Order (ECF Nos. 5–6),

filed May 16, 2021, and Defendants’ Response1 (ECF Nos. 9–10), filed May 18, 2021. Plaintiffs

seek a Temporary Restraining Order (“TRO”) to enjoin the Small Business Administration from

distributing $28.6 billion in grants awarded to a priority group based on race or gender. Having

considered the motion, briefing, and applicable law, and for the reasons set forth below, the Court

GRANTS the motion.

I.          BACKGROUND2

            Plaintiff Philip Greer (“Greer”) owns and operates Plaintiff Greer’s Ranch Café—a

restaurant which lost nearly $100,000 in gross revenue during the COVID-19 pandemic

(collectively, “Plaintiffs”). See Declaration of Philip Greer ¶¶ 4–5, 7, ECF No. 6-3. Greer seeks

monetary relief under the $28.6-billion Restaurant Revitalization Fund (“RRF”) created by the


1
 The Court is grateful for Defendants’ counsel’s expeditious and thorough briefing on the issues presented
given the quick turn-around from Sunday afternoon.
2
 The specific facts set forth in the background are derived from Plaintiffs’ Appendix and Defendants’
Appendix. See ECF Nos. 6-1, 6-2, 6-3, 6-4, 10.

                                                    -1-
    Case 4:21-cv-00651-O Document 11 Filed 05/18/21                      Page 2 of 18 PageID 480



American Rescue Plan Act of 2021 (“ARPA”) and administered by the Small Business

Administration (“SBA”). See American Rescue Plan Act of 2021, Pub. L. No. 117-2 § 5003. Greer

prepared an application on behalf of his restaurant, is eligible for a grant from the RRF, but has

not applied because he is barred from consideration altogether during the program’s first twenty-

one days from May 3 to May 24, 2021. See Declaration of Philip Greer ¶¶ 9–10, ECF No. 6-3.

        During that window, ARPA directs SBA to “take such steps as necessary” to prioritize

eligible restaurants “owned and controlled” by “women,”3 by “veterans,”4 and by those “socially

and economically disadvantaged.”5 See American Rescue Plan Act of 2021, Pub. L. No. 117-2 §


3
  “Small business concerns owned and controlled by women” are those in which “(1) at least 51 percent of
small business concern is owned by one or more women or, in the case of any publicly owned business, at
least 51 percent of the stock of which is owned by one or more women; and (2) the management and daily
business operations of the business are controlled by one or more women.” 15 U.S.C. § 632(n).
4
  “Small business concerns owned and controlled by veterans” are those in which “(A) not less than 51
percent of which is owned by one or more veterans or, in the case of any publicly owned business, not less
than 51 percent of the stock of which is owned by one or more veterans; and (B) the management and daily
business operations of which are controlled by one or more veterans.” 15 U.S.C. § 632(q)(3).
5
 “[S]ocially and economically disadvantaged small business concern” are those “(i) which [are] at least 51
per centum unconditionally owned by . . . one or more socially and economically disadvantaged individuals,
an economically disadvantaged Indian tribe (or a wholly owned business entity of such tribe), or an
economically disadvantaged Native Hawaiian organization, or (ii) in the case of any publicly owned
business, at least 51 per centum of the stock of which [are] unconditionally owned by . . . one or more
socially and economically disadvantaged individuals, an economically disadvantaged Indian tribe (or a
wholly owned business entity of such tribe), or economically disadvantaged Native Hawaiian organization”
and “the management and daily business operations of such small business concern are controlled by one
or more (i) socially and economically disadvantaged individuals . . . , (ii) members of an economically
disadvantaged Indian tribe . . ., or (iii) Native Hawaiian organizations . . ..” 15 U.S.C. 637(a)(4)(A).

“Socially disadvantaged individuals are those who have been subjected to racial or ethnic prejudice or
cultural bias because of their identity as a member of a group without regard to their individual qualities.”
15 U.S.C. 637(a)(5). The SBA’s regulations further define “socially disadvantaged individuals” as “those
who have been subjected to racial or ethnic prejudice or cultural bias within American society because of
their identities as members of groups and without regard to their individual qualities. The social
disadvantage must stem from circumstances beyond their control.” 13 C.F.R. § 124.103.

“Economically disadvantaged individuals are those socially disadvantaged individuals whose ability to
compete in the free enterprise system has been impaired due to diminished capital and credit opportunities
as compared to others in the same business area who are not socially disadvantaged. In determining the
degree of diminished credit and capital opportunities the Administration shall consider, but not be limited

                                                    -2-
  Case 4:21-cv-00651-O Document 11 Filed 05/18/21                        Page 3 of 18 PageID 481



5003(c)(3)(A). ARPA incorporates the definitions for these prioritized small business concerns

from prior-issued statutes and SBA regulations. See 15 U.S.C. § 632(n) (defining “women”); 15

U.S.C. § 632(q)(3) (defining “veterans”); 15 U.S.C. 637(a)(4)(A) (defining “socially and

economically disadvantaged”) (clarified, in turn, by 15 U.S.C. 637(a)(6)(A) (defining

“economically disadvantaged”); 13 C.F.R. § 124.103 (defining “socially disadvantaged

individuals”)).

        To effectuate the prioritization scheme, SBA announced that, during the program’s first

twenty-one days, it “will accept applications from all eligible applicants, but only process and fund

priority group applications”—namely, applications from those priority-group applicants listed in

ARPA.       See      Restaurant       Revitalization      Fund,       U.S.     Small      Bus.      Admin.,

https://www.sba.gov/funding-programs/loans/covid-19-relief-options/restaurant-revitalization-

fund (last visited May 18, 2021). Priority-group “[a]pplicants must self-certify on the application

that they meet [priority-group] eligibility requirements” as “an eligible small business concern

owned and controlled by one or more women, veterans, and/or socially and economically

disadvantaged individuals . . ..” See U.S. Small Bus. Admin., Form 3172: Restaurant

Revitalization Funding (effective Apr. 19, 2021).6




to, the assets and net worth of such socially disadvantaged individual. In determining the economic
disadvantage of an Indian tribe, the Administration shall consider, where available, information such as the
following: the per capita income of members of the tribe excluding judgment awards, the percentage of the
local Indian population below the poverty level, and the tribe’s access to capital markets.” 15 U.S.C.
637(a)(6)(A).
6
  Notably, the RRF application only incorporates the race-presumption-designation language to describe
socially disadvantaged individuals. Compare U.S. Small Bus. Admin., Form 3172: Restaurant
Revitalization Funding (effective Apr. 19, 2021) (“Socially disadvantaged individuals are those who have
been subjected to racial or ethnic prejudice or cultural bias because of their identity as a member of a group
without regard to their individual qualities. Individuals who are members of the following groups are
presumed to be socially disadvantaged: Black Americans; Hispanic Americans; Native Americans
(including Alaska Natives and Native Hawaiians); Asian Pacific Americans; or Subcontinent Asian
Americans.”); with 13 C.F.R. § 124.103.

                                                    -3-
      Case 4:21-cv-00651-O Document 11 Filed 05/18/21               Page 4 of 18 PageID 482



         Just nine days into the twenty-one-day window, the SBA announced that “a total of $2.7

billion of relief funds have been distributed to 21,000 restaurants since [the Fund] opened” and

that it has already received “more than 147,000 applications from women, veterans, and socially

and economically disadvantaged business owners,” which are “requesting a total of $29 billion in

relief funds.” Press Release 12-36, U.S. Small Bus. Admin., Recovery for the Smallest Restaurants

and Bars: Administrator Guzman Announces Latest Application Data Results for the Restaurant

Revitalization          Fund          (May          12,         2021)          (available         at:

https://www.sba.gov/article/2021/may/12/recovery-smallest-restaurants-bars-administrator-

guzman-announces-latest-application-data-results). With the prospect that the SBA may distribute

the entirety of the $28.6 billion appropriated by Congress before applications from non-prioritized

applicants, like Greer, are even eligible to be processed and considered, Plaintiffs sued Defendants

SBA and Isabella Casillas Guzman, in her official capacity as administrator of SBA. See Compl.,

ECF No. 1. Shortly thereafter, Plaintiffs moved for a TRO, enjoining the use of race and sex

preferences in the distribution of the Fund. See Mot., ECF Nos. 5–6. The motion is now ripe for

the Court’s consideration. See Resp., ECF No. 9.

II.      LEGAL STANDARD

         Temporary restraining orders are “extraordinary relief and rarely issued.” Allbright v. City

of New Orleans, 46 F.Supp.2d 523, 532 (E.D. La. 1999). Rule 65 of the Federal Rules of Civil

Procedure governs injunctions and restraining orders. A TRO is “simply a highly accelerated and

temporary form of preliminary injunctive relief,” which requires that the party seeking such relief

establish the same four elements for obtaining a preliminary injunction. Hassani v. Napolitano,

No. 3:09-cv-1201-D, 2009 WL 2044596, at *1 (N.D. Tex. 2009).




                                                 -4-
  Case 4:21-cv-00651-O Document 11 Filed 05/18/21                     Page 5 of 18 PageID 483



          A preliminary injunction is an “extraordinary remedy” and will only be granted if the

movant carries its burden on all four requirements. Nichols v. Alcatel USA, Inc., 532 F.3d 364, 372

(5th Cir. 2008). The Court may issue a preliminary injunction if the movant establishes (1) a

substantial likelihood of success on the merits; (2) a substantial threat of irreparable harm; (3) the

balance of hardships weighs in the movant’s favor; and (4) the issuance of the preliminary

injunction will not disserve the public interest. Daniels Health Scis., LLC v. Vascular Health Scis.,

LLC, 710 F.3d 579, 582 (5th Cir. 2013); Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011); see

also Fed. R. Civ. P. 65; Miss. Power & Light Co. v. United Gas Pipe Line, 760 F.2d 618, 621 (5th

Cir. 1985) (“The decision to grant or deny a preliminary injunction is discretionary with the district

court.”). The movant must make a clear showing that the injunction is warranted, and the issuance

of a preliminary injunction “is to be treated as the exception rather than the rule.” Miss Power &

Light Co., 760 F.2d at 621.

          The Fifth Circuit held that “[t]he party seeking [injunctive] relief must satisfy a cumulative

burden of proving each of the four elements enumerated before a temporary restraining order or

preliminary injunction can be granted.” Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987)

(citing Miss. Power & Light Co., 760 F.2d at 621). “Otherwise stated, if a party fails to meet any

of the four requirements, the court cannot grant the TRO or preliminary injunction.” Speed v.

America’s Wholesale Lender, 2014 WL 4755485 (N.D. Tex. 2014) (emphasis in original).

III.      ANALYSIS

       A. Substantial Likelihood of Success on the Merits

          Plaintiffs contend they are substantially likely to succeed on the merits of their

constitutional challenge. See Mot. 1, ECF No. 6. Defendants maintain that (1) “Plaintiffs lack

standing to levy this challenge because by their own admission they have not yet applied for relief



                                                   -5-
  Case 4:21-cv-00651-O Document 11 Filed 05/18/21                    Page 6 of 18 PageID 484



funds despite being eligible to do so for weeks” and (2) “Plaintiffs’ claims fail also on the merits.”

Resp. 1, ECF No. 9. The Court first addresses Plaintiffs’ standing and then the likelihood of success

as to Plaintiffs’ Equal Protection Clause challenges to Section 5003’s race-based and gender-based

classifications.

        (1) Standing

        Defendants contend that Plaintiffs lack standing to bring their claims because “Greer

admits that he has not yet applied for RRF funds despite his eligibility to do so.” Resp. 10, ECF

No. 9 (citing Compl. ¶ 9; TRO Mot. at 3). For the forthcoming reasons, the Court concludes

Plaintiffs having standing to assert their claims.

        Article III of the Constitution limits the exercise of the judicial power to “Cases” and

“Controversies.” U.S. Const. art. III, § 2, cl. 1. “If a dispute is not a proper case or controversy,

the courts have no business deciding it, or expounding the law in the course of doing so.”

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006). “Standing to sue is a doctrine rooted

in the traditional understanding of a case or controversy.” Spokeo, Inc. v. Robins, ––– U.S. ––––,

126 S. Ct. 1540, 1547 (2016). “The doctrine limits the category of litigants empowered to maintain

a lawsuit in federal court to seek redress for a legal wrong.” Id. (citations omitted). “The law of

Article III standing, which is built on separation-of-powers principles, serves to prevent the judicial

process from being used to usurp the powers of the political branches.” Clapper v. Amnesty Int'l

USA, 568 U.S. 398, 408 (2013). “The party invoking federal jurisdiction bears the burden of

establishing” that it has standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). Standing is

assessed “at the time the action commences . . ..” Friends of the Earth, Inc. v. Laidlaw

Environmental Services (TOC), Inc., 528 U.S. 167, 191 (2000).




                                                 -6-
  Case 4:21-cv-00651-O Document 11 Filed 05/18/21                    Page 7 of 18 PageID 485



       To satisfy the “irreducible constitutional minimum” of standing under Article III, a

“plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

Spokeo, 126 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560). Defendants contend that Plaintiffs

cannot satisfy their burden to establish any of the three elements to show an injury-in-fact traceable

to Defendants and redressable by the Court. See Resp. 11, ECF No. 9.

               (a) Injury-in-Fact

       Defendants maintain that “Greer has not shown an injury-in-fact traceable to ARPA

because by his own admission he has not applied for RRF funds despite eligibility to do so.” Resp.

11, ECF No. 9. To show injury-in-fact, a plaintiff must allege “‘an invasion of a legally protected

interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’” Spokeo, 126 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560). To show a harm based

on an allegedly unconstitutional application process, a plaintiff “must at least show that he is likely

to apply . . . in the reasonably foreseeable future” if the state actor were not unconstitutionally

barring him from the fruits of the application process. Carney v. Adams, 141 S. Ct. 493, 499–500

(2020). A plaintiff “can show this only if he is ‘able and ready’ to apply.” Id. (citing Gratz v.

Bollinger, 539 U.S. 244, 262 (2003); Northeastern Fla. Chapter, Associated Gen. Contractors of

America v. Jacksonville, 508 U.S. 656, 666 (1993)).

       Here, Plaintiffs’ election not to file an RRF grant application does not foreclose their

injury-in-fact. Plaintiffs’ alleged injury is the threatened unconstitutional use of racial and gender

classifications explicit in Defendants’ RRF grant prioritization scheme which prevents them from

even being considered for an RRF grant. See Compl. ¶¶ 9–10, ECF No. 1. Based on the record,

Greer is “able and ready” to apply; he has prepared an application on behalf of his restaurant and



                                                 -7-
  Case 4:21-cv-00651-O Document 11 Filed 05/18/21                    Page 8 of 18 PageID 486



is otherwise eligible to receive an RRF grant, but for the allegedly unconstitutional prioritization

scheme preventing his application from being processed. See Declaration of Philip Greer ¶¶ 9–10,

ECF No. 6-3. According to Defendants, this falls short because Greer only offers a “conclusory

assertion that he would [apply.]” Resp. 14, ECF No. 9 (citing Carney. 141 S. Ct. at 501–02). Even

accepting Defendants’ premise that running for political office (the facts of Carney) mirrors the

facts of this case, the context is clear: the evidence that Greer’s restaurant lost nearly $100,000 in

gross revenue during the COVID-19 pandemic and is attestation that he has prepared an

application and is otherwise eligible are sufficient to suggest Plaintiffs’ “actual desire” to apply

for a monetary grant with the specific goal of supporting restaurants during the pandemic—like

Greer’s. See Carney. 141 S. Ct. at 501–02 (“the context suggests an abstract, generalized

grievance, not an actual desire to become a judge.”); see also Declaration of Philip Greer ¶¶ 4–5,

7; American Rescue Plan Act of 2021, Pub. L. No. 117-2 § 5003(a)(4). Thus, the Court concludes

that Plaintiffs have sufficiently alleged an injury-in-fact.

                (b) Traceability

        Defendants next object that “[e]ven if Greer claims that his present inability to obtain funds

constitutes an injury, it is not ‘fairly traceable to the challenged action of the defendant[s].’” Resp.

13, ECF No. 9 (quoting Lujan, 504 U.S. at 560). A plaintiff’s “injury [must] be fairly traceable to

the challenged action of the defendant” and not the “independent action of some third party not

before the court.” Lujan, 504 U.S. at 560 (citation and internal alterations omitted).

        Here, Plaintiffs’ alleged injury is fairly traceable to Defendants’ prioritization scheme.

Defendants’ objection suggest that Greer’s own inaction is the but-for cause of his injury, but like

Defendants’ indictment of Greer’s complaint and declaration, Defendants themselves seem to

“conflate eligibility to apply with when his application will be processed based on the prioritization



                                                 -8-
  Case 4:21-cv-00651-O Document 11 Filed 05/18/21                    Page 9 of 18 PageID 487



scheme.” See Resp. 12, n.4, ECF No. 9. Had Greer applied on May 3, 2021, as Defendants urge,

his application would not have been processed until May 24, 2021, if at all. If Greer applies today,

his application would not be processed until May 24, 2021, if at all. It’s the same side of the coin.

Remove the allegedly unconstitutional prioritization scheme for a moment, and only then,

Defendants’ but-for analysis holds true. Thus, the Court concludes that Plaintiffs’ alleged injury-

in-fact is fairly traceable to Defendants’ prioritization scheme—and specifically to the allegedly

unconstitutional racial and gender classifications in Section 5003.

               (c) Redressability

       Finally, Defendants maintain that “any alleged injury is now unredressable because Greer

has waited to apply until well-past the point where RRF funds are likely to be exhausted, including

solely by other non-prioritized applicants such as himself.” Resp. 11, ECF No. 9. For

redressability, plaintiff must “show that it is likely, not merely speculative that a favorable decision

will redress the injury-in-fact.” Funeral Consumers All., Inc. v. Serv. Corp. Int’l, 695 F.3d 330,

342 (5th Cir. 2012).

       Here, Defendants argue that because “SBA has already received over $65 billion in

requested relief from restaurants as of May 12,” the Court cannot redress Plaintiff’s request with

a TRO. See Resp. 15, ECF No. 9. The Court disagrees. Plaintiff filed this suit on May 13, 2021,

challenging the racial and gender set asides. See Compl., ECF No. 1. As of that date, $29 billion

had been requested by those is the SBA’s preferred applicant pool. See Press Release 12-36, U.S.

Small Bus. Admin. Assuming the Court enjoins Defendants and directs them to remove any racial

and gender preferences from the prioritization scheme and to process Plaintiffs’ application as of

the date of the Complaint, there is a substantial likelihood that Plaintiffs could receive a portion of

the $28.6 billion RRF if SBA, indeed, “award[s] grants to eligible entities in the order in which



                                                 -9-
    Case 4:21-cv-00651-O Document 11 Filed 05/18/21               Page 10 of 18 PageID 488



applications are received by the Administrator.” ARPA § 5003(c)(1). Even assuming Plaintiffs

were placed at the bottom of that applicant pool,7 the likelihood that some of the 147,000 priority-

group applicants are ineligible for the program far exceeds the likelihood that SBA will award

$28.6 billion unbounded before processing and considering Plaintiffs’ application. Thus, the Court

concludes that Plaintiffs’ alleged injury-in-fact is fairly traceable to Defendants’ prioritization

scheme and is likely to be redressed by a favorable judicial decision. See Spokeo, 126 S. Ct. at

1548. Thus, the Court finds that Plaintiffs have standing to proceed and turns to the likelihood of

success on the merits of their equal protection claims.

          (2) Equal Protection Clause Claims

          Plaintiffs argue that they are likely to succeed on the merits of their constitutional

challenges to SBA’s prioritization scheme for RRF. See TRO Mot. 4, ECF No. 6. Defendants

disagree, maintaining that “the RRF is appropriately tailored to meet compelling government

interests.” Resp. 16, ECF No. 9. For the forthcoming reasons, the Court concludes Plaintiffs are

likely to succeed on the merits of their claims.

          As to race-based classifications, Plaintiffs challenge SBA’s implementation of the

“socially disadvantaged group” and “socially disadvantaged individual” race-based presumption

and definition from SBA’s Section 8(a) government-contract-procurement scheme into the RRF-

distribution-priority scheme as violative of the Equal Protection Clause. See TRO Mot. 1, ECF

No. 6. Defendants argue the race-conscious rules serve a compelling interest and are narrowly

tailored, satisfying strict scrutiny. See Resp. 16, ECF No. 9.

          At the outset, the parties agree strict scrutiny applies where government imposes racial

classifications, like here where the RRF prioritization scheme incorporates explicit racial



7
    Query whether this itself raises equal protection issues.

                                                      - 10 -
    Case 4:21-cv-00651-O Document 11 Filed 05/18/21                    Page 11 of 18 PageID 489



categories from Section 8(a). See Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227 (1995);

13 C.F.R. § 124.103; U.S. Small Bus. Admin., Form 3172: Restaurant Revitalization Funding

(effective Apr. 19, 2021); see also DynaLantic Corp. v. U.S. Dep’t of Def., 885 F. Supp. 2d 237,

243–46 (D.D.C. 2012) (detailing the traditional statutory and regulatory framework of Section 8(a)

to certify as business as a “small disadvantaged business” including the certification process for

“socially disadvantaged” status and “economically disadvantaged” status). Under strict scrutiny,

the government must prove a racial classification is “narrowly tailored” and “furthers compelling

governmental interests.” Johnson v. California, 543 U.S. 499, 505 (2005) (citation and internal

quotation marks omitted).

        Defendants propose as the government’s compelling interest “remedying the effects of past

and present discrimination” by “supporting small businesses owned by socially and economically

disadvantaged small business owners . . . who have borne an outsized burden of economic harms

of [the] COVID-19 pandemic.” Resp. 17, ECF No. 9 (citing Shaw v. Hunt, 517 U.S. 899, 909

(1996); United States v. Paradise, 480 U.S. 149, 166 (1987); Dean v. City of Shreveport, 438 F.3d

448, 454 (5th Cir. 2006)).8 To proceed based on this interest, Defendants must provide a “strong

basis in evidence for its conclusion that remedial action was necessary.” City of Richmond v. J.A.

Croson Co., 488 U.S. 469, 500 (1989) (quoting Wygant v. Jackson Bd. of Educ., 476 U.S. 267,

277 (1986)).

        As its strong basis in evidence, Defendants point to the factual findings supporting the

implementation of Section 8(a) itself in removing obstacles to government contract procurement

for minority-owned businesses, including House Reports in the 1970s and 1980s and a D.C.



8
  Defendants also raise as a compelling interest in “ensuring [the federal government’]s funding is not
distributed in a manner that perpetuates the effects of either public or private discrimination.” Resp. 17,
ECF No. 9. But Defendants never revisit this theory after asserting it. See id.

                                                  - 11 -
 Case 4:21-cv-00651-O Document 11 Filed 05/18/21                  Page 12 of 18 PageID 490



District Court case discussing barriers for minority business formation in the 1990s and 2000s. See

Resp. 17–18, ECF No. 9 (citing DynaLantic, 885 F. Supp. 2d at 257–62). Assuming arguendo that

the evidence is relevant, even the case cited by Defendants recognizes the well-established

principle about the industry-specific inquiry required to effectuate Section 8(a)’s standards:

       The fact that Section 8(a) is constitutional on its face, however, does not give the
       SBA . . . or any other government agency carte blanche to apply it without reference
       to the limits of strict scrutiny. Rather, agencies have a responsibility to decide if
       there has been a history of discrimination in the particular industry at issue . . ..

DynaLantic, 885 F. Supp. 2d at 282 (quoting Cortez III Serv. Corp. v. Nat’l Aeronautics & Space

Admin., 950 F. Supp. 357, 361 (D.D.C. 1996). Thus, the Court looks to Defendants’ industry

specific evidence to determine whether the government has a “strong basis in evidence to support

its conclusion that remedial action was necessary.” See Croson, 488 U.S. at 500.

       According to Defendants, “Congress has heard a parade of evidence offering support for

the priority period prescribed by ARPA.” Resp. 19, ECF No. 9. Among these:

   •   A House Report specifically recognized that “underlying racial, wealth, social, and
       gender disparities are exacerbated by the pandemic,” that “[w]omen – especially
       mothers and women of color – are exiting the workforce at alarming rates,” and
       that “eight out of ten minority-owned businesses are on the brink of closure.” H.R.
       Rep. 117-7, at 2 (2021);

   •   Expert testimony describing how “[b]usinesses headed by people of color are less
       likely to have employees, have fewer employees when they do, and have less
       revenue compared to white-owned businesses” because of “structural inequities
       resulting from less wealth compared to whites who were able to accumulate wealth
       with the support of public policies,” and that having fewer employees or lower
       revenue made COVID-related loans to those businesses less lucrative for lenders.
       See Paycheck Protection Program: Loan Forgiveness & Other Challenges:
       Hearing Before the H. Comm. on Small Bus., 116 Cong. 10, June 17, 2020);

   •   Expert testimony explaining that “businesses with existing conventional lending
       relationships were more likely to access PPP funds quickly and efficiently,” and
       that minorities are less likely to have such relationships with lenders due to “pre-
       existing disparities in access to capital” See Paycheck Protection Program: Loan
       Forgiveness & Other Challenges: Hearing Before the H. Comm. on Small Bus.,
       116 Cong. 10, 59–60 (June 17, 2020);

                                               - 12 -
Case 4:21-cv-00651-O Document 11 Filed 05/18/21                 Page 13 of 18 PageID 491




 •   House Committee on Small Business Chairwoman Velázquez’s evidence offered
     into the record showing that “[t]he COVID-19 public health and economic crisis
     has disproportionally affected Black, Hispanic, and Asian-owned businesses, in
     addition to women-owned businesses” and that “minority-owned and women-
     owned businesses were particularly vulnerable to COVID-19, given their
     concentration in personal services firms, lower cash reserves, and less access to
     credit.” See July 15, 2020 Memo. at 4-5 (citing Robert W. Fairlie, The Impact of
     COVID-19 on Small Business Owners: Evidence of Early-Stage Losses from the
     April     2020    Current    Population     Survey,    NBER      (June     2020),
     https://www.nber.org/papers/w27309);

 •   Witness testimony that emphasized the “[u]nderrepresentation by women and
     minorities in both funds and in small businesses accessing capital” and noted that
     “[t]he amount of startup capital that a Black entrepreneur has versus a White
     entrepreneur is about 1/36th.” Long-Lasting Solutions for A Small Business
     Recovery: Hearing Before the Comm. on Small Bus., 116 Cong. 6, 16 (2020);

 •   Studies pre-dating COVID-19 that explain “[g]ender and race influence small
     business owners’ ability to access credit.” Brown, Kenyon, Robinson, Filling the
     U.S. Small Business Funding Gap (Feb. 2020);

 •   Other expert testimony noting that in many cases, minority-owned businesses
     struggled to access earlier COVID relief funding, such as PPP loans, “due to the
     heavy reliance on large banks, with whom they have had historically poor
     relationships.” Long-Lasting Solutions for A Small Business Recovery: Hearing
     Before the Comm. on Small Bus., 116 Cong. 6, 10 (2020) (statement of Dr. Lisa D.
     Cook).

 •   Evidence presented at other hearings showing that minority and women-owned
     businesses lack access to capital and credit generally, and specifically suffered from
     inability to access earlier COVID-19 relief funds and also describing “long-
     standing structural racial disparities in small business ownership and performance.”
     See, e.g., Supporting Small Bus. & Minority-Owned Bus. Through the Pandemic:
     Virtual Hearing Before the Subcomm. on Nat’l Sec., Int’l Dev., & Monetary Policy
     of the H. Comm. on Fin. Servs., 117th Cong. 60 (Feb. 4, 2021); and

 •   A statement of the Center for Responsible Lending describing present-day “overtly
     discriminatory practices by lenders” and “facially neutral practices with disparate
     effects” that deprive minority-owned businesses of access to capital. See, e.g.,
     Supporting Small Bus. & Minority-Owned Bus. Through the Pandemic: Virtual
     Hearing Before the Subcomm. on Nat’l Sec., Int’l Dev., & Monetary Policy of the
     H. Comm. on Fin. Servs., 117th Cong. 70 (Feb. 4, 2021).




                                             - 13 -
    Case 4:21-cv-00651-O Document 11 Filed 05/18/21                  Page 14 of 18 PageID 492



        This evidence largely falters for the same reasoning outlined above—it lacks the industry-

specific inquiry needed to support a compelling interest for a government-imposed racial

classification. While the Court is mindful of these statistical disparities and expert conclusions

based on those disparities, “[d]efining these sorts of injuries as ‘identified discrimination’ would

give . . . governments license to create a patchwork of racial preferences based on statistical

generalizations about any particular field of endeavor.” Croson, 488 U.S. at 499; see also Adarand,

515 U.S. 200 (extending Croson’s holding to the federal government). “Racial classifications are

suspect, and that means that simple legislative assurances of good intention cannot suffice.” Id. at

500.

        Thus, the Court concludes that the government has failed to prove that it likely has a

compelling interest in “remedying the effects of past and present discrimination” in the restaurant

industry during the COVID-19 pandemic. For the same reason, the Court finds that Defendants

have failed to show an “important governmental objective” or “exceedingly persuasive

justification”9 necessary to support a sex-based classification. See Resp. 24, ECF No. 9. Having

concluded Defendants lack a compelling interest or persuasive justification for their racial and

gender preferences, the Court need not address whether the RRF prioritization program is narrowly

tailored or substantially related to those particular interests. Accordingly, the Court concludes that

Plaintiffs are likely to succeed on the merits of their claim that Defendants’ use of race-based and

sex-based preferences in the administration of the RRF violates the Equal Protection Clause of the

Constitution.




9
  The government must show the sex-based classification “serves important governmental objectives and
that the discriminatory means employed are substantially related to the achievement of those objectives.”
United States v. Virginia, 518 U.S. 515, 533 (1996).

                                                 - 14 -
 Case 4:21-cv-00651-O Document 11 Filed 05/18/21                  Page 15 of 18 PageID 493



   B. Substantial Threat of Irreparable Harm

       Plaintiffs contend that they “will suffer irreparable harm absent a TRO because the entire

$28.6 billion that Congress appropriated is likely to be depleted before Mr. Greer’s application is

eligible for consideration.” TRO Mot. 6, ECF No. 6. Defendants respond that its standing argument

about lack of injury-in-fact ipso facto precludes a finding of irreparable harm. See Resp. 24, ECF

No. 9. To show immediate and irreparable harm, Plaintiff must demonstrate he is “likely to suffer

irreparable harm in the absence of preliminary relief.” Winter v. Nat. Res. Def. Council, 555 U.S.

7, 20 (2008). “[H]arm is irreparable where there is no adequate remedy at law, such as monetary

damages.” Janvey, 647 F.3d at 600. However, “the mere fact that economic damages may be

available does not always mean that a remedy at law is ‘adequate.’” Id. An injunction is appropriate

only if the anticipated injury is imminent and not speculative. Winter, 555 U.S. at 22.

       Defendants maintain that, “because the appropriated RRF funds will almost certainly be

exhausted even if Greer now files an application, his claim of harm is practically moot.” Resp. 24,

ECF No. 9. The Court agrees with Defendants’ premise that, as currently positioned, “Greer now

possesses no plausible likelihood of obtaining RRF dollars.” Resp. 25, ECF No. 9. Indeed,

Defendants have all but guaranteed that irreparable harm will occur by way of the SBA not

processing or considering an application filed by Greer, absent a TRO. See Press Release 12-36,

U.S. Small Bus. Admin. But Defendants’ assumption that a TRO will not cure the alleged harm is

misplaced and largely irrelevant to whether the irreparable harm exists.

       Accordingly, the Court concludes that Plaintiffs will suffer irreparable harm absent a TRO

because Plaintiffs are experiencing race and sex discrimination at the hand of government officials

and the evidence submitted by Plaintiffs indicates that the entire $28.6 billion in the Restaurant

Revitalization Fund may be depleted before Plaintiffs’ application can be considered for relief



                                               - 15 -
     Case 4:21-cv-00651-O Document 11 Filed 05/18/21                 Page 16 of 18 PageID 494



under the program. These injuries are also irreparable in light of Defendants’ sovereign immunity,

and Plaintiffs’ inability to seek damages.

      C. Balance of Hardships and the Public Interest

         The Court next considers whether the threatened injury to Plaintiffs outweighs any damage

the proposed TRO may cause Defendants and its impact on the public interest.10 Plaintiffs argue

that “[t]he harm to the plaintiffs (and others who are being excluded from the Restaurant

Revitalization Fund on account of their race and sex) outweighs any ‘harms’ that might arise from

the proposed TRO” and that protection of constitutional rights is always in the public interest. TRO

Mot. 7, ECF No. 6. Defendants disagree, maintaining “to enjoin operation of critical parts of the

RRF as crafted by Congress [will] likely delay[] the disbursement of critical funds to both priority

and non-priority restaurants at a critical moment in the economic recovery from COVID-19.”

Resp. 25, ECF No. 9. Defendants’ contention is predicated on a broad-sweeping TRO. A narrow

TRO resolves any threat of delay. Thus, the Court concludes that the balance of equities and the

public interest favors Plaintiffs.

      D. Bond

         Rule 65(c) provides that “[t]he court may issue a preliminary injunction . . . only if the

movant gives security in an amount that the court considers proper to pay the costs and damages

sustained by any part found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c).

The amount of security required “is a matter for the discretion of the trial court,” and the Fifth

Circuit has held district courts have discretion to “require no security at all.” Kaepa, Inc. v. Achilles

Corp., 76 F.3d 624, 628 (5th Cir. 1996) (citing Corrigan Dispatch Co. v. Casa Guzman, 569 F.2d



10
  The Court considers the balance of hardships and public interest factors together as they overlap
considerably. Texas v. United States, 809 F.3d 134, 187 (5th Cir. 2015), aff’d, 136 S. Ct. 2271 (2016).

                                                 - 16 -
     Case 4:21-cv-00651-O Document 11 Filed 05/18/21                        Page 17 of 18 PageID 495



300, 303 (5th Cir. 1978)). In determining the appropriate amount, the Court may elect to require

no security at all. See Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996); Allied Home

Mortg. Corp. v. Donovan, 830 F. Supp. 2d 223, 235 (S.D. Tex. 2011) (citing EOG Resources, Inc.

v. Beach, 54 F. App’x 592 (5th Cir. 2002)). The Court finds no evidence that Defendants will

suffer any financial loss from a TRO, so there is no need for Plaintiffs to post security in this case.

IV.        CONCLUSION

           For the foregoing reasons, the Court concludes that Plaintiffs have met their burden of

proving each of the four elements for a temporary restraining order. See Fed. R. Civ. P. 65(d).

Accordingly, the Court GRANTS Plaintiffs’ Motion for Temporary Restraining Order (ECF Nos.

5–6), DIRECTS Plaintiffs to file their application for an RRF grant on or before May 19, 2021,

at 5:00 p.m., and ENJOINS Defendants Isabella Casillas Guzeman and the United States Small

Business Administration, and their officers, agents, servants, employees, attorneys, designees, and

subordinates, as well as any person acting in concert or participation with them to process and

consider Plaintiffs’ application for an RRF grant as of May 13, 2021, the date of the Complaint

was filed.11

           A preliminary-injunction hearing will be held on May 24, 2021, at 9:00 A.M. in the Eldon

B. Mahon Courthouse, 501 W. 10th Street, 5th floor courtroom, Fort Worth, Texas. Counsel for




11
     Plaintiffs requested the following injunctive relief:

           from discriminating on account of race and sex in administering the Restaurant
           Revitalization Fund, as it relates to Plaintiff’s application. This prohibition on
           discrimination encompasses (a) “Prioritizing” application according to the race or sex of
           the applicant; (b) Considering or using an applicant’s race or sex as a criterion in
           determining whether an applicant will obtain relief from the Restaurant Recovery Fund;
           and (c) Allowing any application that was previously “prioritized” on account of the race
           or sex of the application to keep or maintain that priority over applications.

To the extent Plaintiffs still seek relief of this scope, they should brief the need for this relief.

                                                       - 17 -
     Case 4:21-cv-00651-O Document 11 Filed 05/18/21                   Page 18 of 18 PageID 496



both parties are ORDERED to attend. Counsel are further advised that they should be prepared to

answer questions and discuss all issues currently pending before the Court.12

         SO ORDERED on this 18th day of May, 2021, at 8:57 P.M. central time.




                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




12
  The Court recognizes the limited time period in which the parties produced their briefing, and Plaintiff
will carry the burden at the preliminary injunction hearing to justify a continued injunction.

                                                   - 18 -
